Citation Nr: 0204262	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-14 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARINGS ON APPEAL

Appellant and M.W.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1985.  
He died in June 1997.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1997 and June 
1999 by the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas.  The decisions denied service 
connection for the cause of the veteran's death.  A hearing 
was held at the RO in December 2001 before the undersigned 
Member of the Board.

The Board notes that the decision of June 1999 also denied 
entitlement to benefits under 38 U.S.C.A. § 1151.  The 
appellant filed a notice of disagreement, and the RO issued a 
statement of the case in May 2000 which addressed the issue 
of § 1151 benefits for the first time.  A substantive appeal 
was not received until July 31, 2000.  That document was not 
received until more than a year after the decision denying 
§ 1151 benefits, and more than 60 days after issuance of the 
statement of the case pertaining to that issue.  Thus, that 
issue of entitlement to § 1151 benefits was not perfected for 
appellate review within the applicable time limits and will 
not, therefore, be addressed in this decision.  

At the hearing in December 2001, it was recognized by the 
appellant and her representative that the § 1151 claim was 
not part of the current appeal due to the reasons described 
above.  Additionally, it was indicated that the issue of 
dependents educational assistance benefits was not part of 
the instant appeal.  Hearing transcript, page 2.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  During his lifetime, the veteran established service 
connection for a low back strain, rated as 10 percent 
disabling; chondromalacia of the right knee, rated as 10 
percent disabling; chondromalacia of the left knee, rated as 
10 percent disabling; tinnitus of the left ear, rated as 10 
percent disabling; high frequency hearing loss of the left 
ear, rated as noncompensably disabling; residuals of a 
fracture of the right wrist, rated as noncompensably 
disabling; residuals of a fracture of the fifth metacarpal of 
the right hand, rated as noncompensably disabling; residuals 
of a fracture of the left elbow, rated as noncompensably 
disabling; and neuropathy of the left ulnar nerve, rated as 
noncompensably disabling.

3.  The veteran died on June [redacted], 1997, due to a myocardial 
infarction.  

4.  A cardiovascular disorder was not present during service 
or manifested within one year after service.

5.  The death was not proximately due to or the result of a 
service-connected disability or treatment given for such a 
disability.  



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.310, 
3.311, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law eliminates the concept of 
a well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes that veteran's service medical records, 
his post service treatment records, and a copy of his death 
certificate.  A medical opinion has also been obtained.  
Also, the appellant has had two hearings.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that he was treated for his service-connected hearing 
loss, tinnitus, and knee disorders through the use of 
steroids, and that this caused him to develop congestive 
heart failure which in turn resulted in his death.   

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 &  Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 
Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2001). 

During his lifetime, the veteran established service 
connection for a low back strain, rated as 10 percent 
disabling; chondromalacia of the right knee, rated as 10 
percent disabling; chondromalacia of the left knee, rated as 
10 percent disabling; tinnitus of the left ear, rated as 10 
percent disabling; high frequency hearing loss of the left 
ear, rated as noncompensably disabling; residuals of a 
fracture of the right wrist, rated as noncompensably 
disabling; residuals of a fracture of the fifth metacarpal of 
the right hand, rated as noncompensably disabling; residuals 
of a fracture of the left elbow, rated as noncompensably 
disabling; and neuropathy of the left ulnar nerve, rated as 
noncompensably disabling.  

Lay statements from witnesses are to the effect that on June 
[redacted], 1997, the veteran was feeling under the weather, went to 
rest in a bedroom, and was later found not to be breathing.  
Cardiopulmonary resuscitation (CPR) was instituted.  An 
emergency medical service report shows that paramedics were 
called to the veteran's residence on June [redacted], 1997, for a 
medical emergency.  The medical history reportedly included 
Naprosyn and pneumonia.  The location of the illness was 
described as being cardio and respiratory.  The veteran was 
lying in bed with no pulse, no blood pressure, and no 
respiration.  The veteran's death certificate shows that the 
veteran died on June [redacted], 1997, due to a myocardial infarction.  
The death certificate contains no indication that the cause 
of death was related to service.  

The veteran's service medical records show that 
cardiovascular disease was not present during service.  
Although several service medical records show that the 
veteran reported complaints of chest pain during service, he 
was evaluated and the source of the pain was determined to be 
due to a source other than a cardiovascular disorder.  For 
example, the report of a cardiovascular screening examination 
(undated) shows that the veteran had chest pain in the lower 
left anterior thorax, but no chest pain with running.  The 
physician's determination of cardiovascular history and 
physical findings was normal.  A document dated in June 1984 
shows that the veteran received a cardiovascular screening 
for the Army's over 40 physical training program and he was 
cleared for participation in the physical training program.  

Electrocardiograms (EKGs) conducted in service in May 1984 
and April 1985 were both interpreted as being normal.  The 
report of a medical history given by the veteran in April 
1985 for the purpose of retirement shows that he indicated a 
history of pain or pressure in the chest, but denied having a 
history of heart trouble.  It was noted that the chest pain 
had been evaluated 3 to 4 months ago and had been diagnosed 
as noncardiac.  The report of a medical examination conducted 
in April 1985 shows that clinical evaluation of the veteran's 
heart was normal.  He had a regular rate and rhythm with no 
murmur.  Thus, the records from during the veteran's period 
of service do not provide any support for the claim for 
service connection for the cause of his death.  On the 
contrary, the records weigh against the claim.  

There is also no evidence that any type of cardiovascular 
disease was manifested within one year after separation from 
service.  In fact, the VA opinion dated in June 1998 shows 
that the physician found that review of the available records 
showed that there was no history of the veteran ever being 
diagnosed as having cardiac disease.  

The appellant testified in support of her claim during the 
hearing held before the undersigned Member of the Board in 
December 2001.  Her testimony was to the effect that the 
veteran's service-connected tinnitus and hearing loss of the 
left ear were treated through the use of steroids, and that 
the steroids resulted in his death.  She stated that her 
research had revealed that one side effect of Dexamethasone 
is congestive heart failure.  She stated that she believed 
that this was the actual cause of death rather than a 
myocardial infarction.  She pointed out that the justice of 
the peace who prepared the death certificate was not a 
physician.  She stated that she requested an autopsy, but was 
told that one would not be performed because there was no 
foul play involved in the death.  M.W. testified that the 
veteran was doing pretty well until he started taking the 
medication prescribed by the VA.  Then he started going 
downhill and spent the weekend in bed and then passed away.  
The appellant and M.W. also presented essentially the same 
testimony at a hearing held at the RO in May 1999.

In reviewing the evidence which is of record, the Board 
initially notes that there is no medical evidence that the 
veteran's service connected knee disorders were being treated 
through the use of steroids.  With respect to the contention 
that the service-connected left ear tinnitus and hearing loss 
were treated with steroids, the Board initially notes that in 
a hearing held in April 1997, the veteran testified that his 
hearing loss and tinnitus resulted from noise exposure during 
service.  Service connection for the disorders was granted 
based on the fact that hearing loss had been noted on the 
veteran's service medical records, and the tinnitus was 
consistent with his history of exposure to noise in service.  
The Board notes that there is no indication that either the 
hearing loss or the tinnitus were due to any type of 
infection.

A VA treatment record dated in April 1997 shows that 
examination revealed that the veteran's ears both had 
yellowish fluid.  The impression was chronic bilateral serous 
otitis.  The plan was to treat the veteran using antibiotics, 
and then to give a course of steroids.  A VA record dated May 
8, 1997 shows that the veteran finished his antibiotic 
(Ceftin) five days earlier, but the fluid remained.  The 
diagnosis was chronic bilateral serous otitis.  He was given 
a prescription for Decadron to be taken for thirteen days.  
He was also prescribed Valsalva and Vancenase nasal spray.  
VA pharmacy records show that the prescription for Decadron 
was filled under the generic name Dexamethasone.  No refills 
were authorized.  The Board notes that this 13-day course of 
treatment should have been completed by May 21, 1997 at the 
latest.

A record dated May 22, 1997 shows that the veteran reported 
that he had been on steroids with resultant increased 
appetite.  His weight had been 263.2 pounds previously, and 
was now 265.5 pounds.  He could not exercise due to hip 
problems.  He was advised on portion control and the need to 
decrease weight.  

The veteran's death certificate indicates that he died on 
June [redacted], 1997 due to a myocardial infraction.  An autopsy was 
not conducted.  The manner of death was described as being 
natural.  

The appellant has presented documentation which indicates 
that one possible adverse reaction to dexamethasone is 
congestive heart failure in susceptible patients.  In 
general, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that where 
medical treatise evidence discusses generic relationships 
with a degree of certainty, under the facts of a specific 
case, such evidence can provide the requisite medical nexus 
to establish plausibility of a claim.  See Mattern v. West, 
12 Vet. App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 
509, 514 (1998).  In this case, such text evidence is of low 
probative value since there is no specific evidence linking 
the veteran to the statements of the submitted documentation.   

Significantly, moreover, in reviewing the foregoing treatment 
records, it is clear that the prescription was not given for 
treatment of the service-connected left ear hearing loss 
and/or tinnitus, but was given for treatment of nonservice-
connected chronic bilateral serous otitis.  The veteran's 
service medical records are negative for any chronic ear 
infections such as that disorder.  Although he was treated 
for an ear that was stopped up in November 1965 when he had 
an upper respiratory infection, that disorder apparently 
resolved as there are no subsequent service medical records 
showing that he continued to have such problems.  Reports of 
medical examinations conducted in September 1972, May 1984, 
and April 1985 also show that clinical evaluation of the ears 
and drums was normal.  The Board also notes that the report 
of medical history given by the veteran in April 1985 for the 
purpose of his separation from service shows that he denied 
having ear trouble.  Therefore, in light of the fact that the 
medication was prescribed by the VA for treatment of a 
nonservice-connected chronic bilateral serous otitis 
disorder, there can be no basis for concluding that the 
service-connected disabilities or treatment thereof, 
including hearing loss and tinnitus, played a role in the 
veteran's death.

The Board appreciates the testimony provided by the appellant 
and M.W., and their sincerity is not doubted.  Nevertheless, 
that testimony is not corroborated by competent medical 
evidence that corroborates those assertions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In summary, the evidence 
shows that the cardiovascular disease which resulted in the 
veteran's death was not present during service or manifested 
within one year after service.  Moreover, the weight of the 
medical evidence shows that there was no relationship between 
the service-connected disorders and the veteran's death.  
Accordingly, the Board concludes that a service-connected 
disability did not cause or contribute substantially or 
materially to cause the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

